Dodge, J.
The conclusion of the trial court is obviously correct. Sec. 1047, Stats. 1898, requires that the descriptions in tax certificates and other proceedings have the same construction as in con /eyances between parties, and may be aided in their application to specific property hy the same quality and character of extrinsic evidence. Mendota Club v. Anderson, 101 Wis. 479, 78 N. W. 185. No one can doubt that had a deed from the Schupps to the defendant contained the same description as the certificate, and it had been shown that the Schupps owned the strip of land which they in fact did own, and no other, in block 110, the deed would be held to sufficiently describe and convey that property. It is a strip of land sixty-eight feet deep out of the west twenty-five feet *124of the whole of block 110, and its certainty, in view of the existing facts, cannot be seriously obscured by the incident that it is described as sixty-eight feet deep out of the west twenty-five feet of lots 9, 10, 11, and 12, although it does not extend into lot 9 at all.
By the Court. — Judgment affirmed.